      Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 1 of 13 PageID: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION

 Arsen Hutsul, individually and on behalf of all others
 similarly situated;                                                 Civil Action No: 2:21-cv-13584
                                          Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Premiere Credit of North America, LLC;
 Velocity Investments LLC.

                                      Defendant.


       Plaintiff Arsen Hutsul (hereinafter, “Plaintiff”), a New Jersey resident, brings this Class

Action Complaint by and through his attorneys, Horowitz Law, PLLC, against Defendants Premiere

Credit of North America, LLC (“Premiere”); and Velocity Investments LLC (“Velocity”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

                                                                                                 1
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 2 of 13 PageID: 2




concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

collection of debts’ does not require ‘misrepresentation or other abusive debt collection

practices.’” 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to this claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act (“FDCPA”), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of New Jersey, County of Middlesex.
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 3 of 13 PageID: 3




   8.      Defendant Premiere Credit of North America, LLC is a “debt collector” as the phrase

is defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 2002 Wellesley

Blvd., Indianapolis, IN 46219 and may be served process upon the Corporation Trust Company

820 Bear Tavern Road, West Trenton, NJ 08628.

   9.      Upon information and belief, Defendant Premiere is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     Defendant Velocity Investments LLC is a “debt collector” as the phrase is defined in

15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 1800 Route 24 North, Bldg.

#3, Suite 305, Wall, NJ 07719.

   11.     Upon information and belief, Defendant Velocity is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

                                     CLASS ALLEGATIONS
   12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.     The Class consists of:

           1) all individuals with addresses in the State of New Jersey;

           2) to whom Defendant Premiere sent an initial collection letter;

           3) on behalf of Defendant Velocity;

           4) attempting to collect a consumer debt;

           5) in two subclasses:

                   1. that included unauthorized “other charges,” and did not explain the basis

                         for the “other charges”; and
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 4 of 13 PageID: 4




                   2. states that the amounts may decrease due to application of payments and

                        adjustments;

            6) which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   14.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   15.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e, 1692f, and 1692g.

   17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   18.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:
Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 5 of 13 PageID: 5




      1) Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

         that the Plaintiff Class defined above is so numerous that joinder of all members

         would be impractical.

      2) Common Questions Predominate: Common questions of law and fact exist as

         to all members of the Plaintiff Class and those questions predominance over any

         questions or issues involving only individual class members. The principal issue

         is whether the Defendants’ written communications to consumers, in the forms

         attached as Exhibit A violate 15 U.S.C. §§ l692e, 1692f, and 1692g.

      3) Typicality: The Plaintiff’s claims are typical of the claims of the class members.

         The Plaintiffs and all members of the Plaintiff Class have claims arising out of

         the Defendants' common uniform course of conduct complained of herein.

      4) Adequacy: The Plaintiff will fairly and adequately protect the interests of the

         class members insofar as Plaintiff have no interests that are adverse to the absent

         class members. The Plaintiff is committed to vigorously litigating this matter.

         Plaintiff has also retained counsel experienced in handling consumer lawsuits,

         complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

         any interests which might cause them not to vigorously pursue the instant class

         action lawsuit.

      5) Superiority: A class action is superior to the other available means for the fair

         and efficient adjudication of this controversy because individual joinder of all

         members would be impracticable. Class action treatment will permit a large

         number of similarly situated persons to prosecute their common claims in a single
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 6 of 13 PageID: 6




                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

   19.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   20.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

   21.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   22.       Some time prior to July 13, 2020, an obligation was allegedly incurred by Plaintiff

to The Bank of Missouri (the “debt”).

   23.       The alleged obligation arose out of a transaction in which money, property, insurance

or services which were the subject of the transactions were primarily for personal, family or

household purposes.

   24.       The alleged The Bank of Missouri obligation is a “debt” as defined by 15 U.S.C.

§1692a(5).

   25.       The Bank of Missouri is a “creditor” as defined by 15 U.S.C. § 1692a(4).

   26.       The alleged The Bank of Missouri debt was sold to Defendant Velocity.
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 7 of 13 PageID: 7




   27.     Velocity collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family, or household purposes on behalf of creditors using the United

States Postal Services, telephone, and internet.

   28.     Upon information and belief, Defendant Velocity contracted with Defendant

Premiere to collect the alleged debt.

   29.     Defendant Premiere collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family, or household purposes on behalf of creditors using the United

States Postal Services, telephone, and internet.

                            Violation – July 13, 2020 Collection Letter

   30.     On or about July 13, 2020, Defendant Premiere sent Plaintiff an initial collection

notice (the “Letter”) regarding the alleged debt originally owed to The Bank of Missouri. (See

Exhibit A).

   31.     When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication send the consumer a written notice containing:

   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

   verification of the debt or a copy of the judgment against the consumer and a copy of such

   verification or judgment will be mailed to the consumer by the debt collector; and
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 8 of 13 PageID: 8




   (5) a statement that, upon the consumer's written request within the thirty-day period, the

   debt collector will provide the consumer with the name and address of the original creditor,

   if different from the current creditor. 15 U.S.C. § 1692g(a).

   32.     This letter containing the required disclosures set forth in 15 U.S.C. §1692g(a) is

more commonly known as the “G Notice”.

   33.     Although a collection letter may track the statutory language, ''the collector

nevertheless violates the Act if it conveys that information in a confusing or contradictory

fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

F.3d 30, 35 (2d Cir. 1996) (“It is not enough for a debt collection agency to simply include the

proper debt validation notice in a mailing to a consumer-- Congress intended that such notice

be clearly conveyed.”). Put differently, a notice containing ''language that 'overshadows or

contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell,

74 F.3d at 34.

   34.     The Letter itemizes the balance as follows:

                   Total Principal Due*            $423.00

                   Total Interest Due*             $67.73

                   Other Charges*                  $239.12

                   Total Amount Due*               $729.85

   35.     The asterisk references the following disclosure:

          “*Amounts listed are current as of 7/13/2020. Amounts may decrease due to
   application of payments and/or adjustments. Please call (888) 403-1637 for a payoff
   amount.”

   36.     The letter directs the Plaintiff to call the Defendant for a “payoff amount” despite the

letter’s own statement that the debt is $729.85.
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 9 of 13 PageID: 9




   37.        Section 1692g requires an initial collection letter to state “the amount of the debt.”

   38.        The debt collector has the burden of the full disclosure of the amount of debt in the

“g-notice.”

   39.        However, the Defendant’s letter places the burden on the Plaintiff to call the

Defendant for a payoff amount, leaving the Plaintiff unclear from the face of the letter as to the

correct amount of her debt.

   40.        Furthermore, there is no reason to mention that the amounts may decrease due to

application of payments, as it is obvious that if a consumer pays, the amount due will go down,

and upon information and belief, there are no “adjustments “that would lower the amount,

therefore this statement serves no purpose other than to harass the consumer to pay immediately

due to fear of a fluctuating balance.

   41.        Stating that the account balance may decrease due to adjustments is materially

misleading to Plaintiff and is a false statement that Defendant knowingly made.

   42.        In addition, the “Other Charges” of $239.12 are unauthorized and not explained in

any way.

   43.        Plaintiff has no way of determining what the “other charges” are and whether they

will increase or not.

   44.        The addition of the “other charges” by Defendants, were an attempt to collect an

amount not owed by Plaintiff.

   45.        Defendants misled and deceived Plaintiff into the belief that he falsely owed

additional fees that were not authorized by the agreement creating the debt nor permitted by law.

   46.        Plaintiff was concerned and confused by the Letter and was therefore unable to

evaluate his options of how to handle this debt.
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 10 of 13 PageID: 10




     47.        The Letter is therefore false, misleading, unfair, illegal, unconscionable, and

  deceptive.

     48.        Plaintiff would have pursued a different course of action were it not for Defendants’

  violations.

     49.        Because of the Letter, Plaintiff expended time, money, and effort in determining the

  proper course of action.

     50.        In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

     51.        These violations by Defendants were knowing, willful, negligent and/or intentional,

  and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     52. Defendants’ deceptive, misleading and unfair representations with respect to its

  collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

  respond to Defendants’ demand for payment of this debt.

     53.        As a result of the Defendants’ deceptive misleading and false debt collection

  practices, Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     54.        Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     55.        Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

     56.        Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.
   Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 11 of 13 PageID: 11




     57.     Defendants violated §1692e:

             1) as the Letter is open to more than one reasonable interpretation, at least one of

                 which is inaccurate in violation of §1692e(2);

             2) by making a false and misleading representation in violation of §1692e(10).

     58.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to actual damages,

  statutory damages, costs and attorney’s fees.

                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

     59.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     60.     In the alternative, Defendant’s debt collection efforts attempted and/or directed

  towards the Plaintiff violation various provision of the FDCPA, including but not limited to, 15

  U.S.C. §1692f.

     61.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     62.     Defendant violated this section by unfairly and unconscionably collecting the alleged

  debt, as described above.

     63.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692f, et seq. of the FDCPA, and Plaintiff is entitled to actual damages,

  statutory damages, costs and attorney’s fees.


                             COUNT III
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                               et seq.
     Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 12 of 13 PageID: 12




       64.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       65.     Defendants’ debt collection efforts Defendant’s debt collection efforts attempted

   and/or directed towards the Plaintiff violated various provisions of the FDCPA, including but

   not limited to 15 U.S.C. § 1692g.

       66.     When a debt collector solicits payment form a consumer, it must within five days of

   an initial communication, provide the consumer with a written validation notice which must

   include the amount of the debt. § 1692g(a)(1).

       67.     The Defendant violated 15 U.S.C. §1692g by not providing the Plaintiff with the

   amount of debt unless the Plaintiff calls for a “payoff amount.”

       68.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.


                               DEMAND FOR TRIAL BY JURY
       69.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Arsen Hutsul, individually and on behalf of all others similarly situated,

demands judgment from Defendant Premiere as follows:
 Case 2:21-cv-13584 Document 1 Filed 07/12/21 Page 13 of 13 PageID: 13




   1.       Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

   2.       Awarding Plaintiff and the Class statutory damages;

   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: Flushing, New York
          July 12, 2021

                                                         /s/ Uri Horowitz
                                                         By: Uri Horowitz, Esq.
                                                         Horowitz Law, PLLC
                                                         14441 70th Road
                                                         Flushing, NY 11367
                                                         Phone: (718) 705-8700
                                                         Fax: (718) 705-8705
                                                         Attorneys For Plaintiff
